Allen, J.
We are unable to see tbat any cause of action is stated-against tbe defendant railroad.
Tbe plaintiff does not allege tbat said defendant bas entered upon bis land, or bas committed any act causing bim injury, nor is any relationship shown which would make tbe defendant liable for tbe acts of tbe board of trustees.
It would seem tbat tbe board of trustees bad tbe right to enter upon tbe lands of tbe plaintiff for tbe purpose of locating, relocating, or changing a public road, and tbe act of tbe General Assembly (chapter 245, Laws 1909) which confers this power furnishes a remedy to tbe owner of tbe land thus taken for a public use.
Tbe question debated here, as to tbe right of tbe trustees to proceed against tbe railroad, is not before us, and we refrain from expressing any opinion upon it.
There is error in overruling tbe demurrer, and tbe judgment is
Reversed.